DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “a dispersive element” is recited in both lines 4 and 5 and it’s unclear whether these are separate dispersive elements or the same element. The latter limitation in line 5 should be changed to “the dispersive element” to correspond to that of line 4 in order to remove indefiniteness. Appropriate correction is required.
For purposes of examination, claim 1 is examined with the Examiner’s suggestion above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 25-27, 29, 30, 32, 33, 42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chann et al. (US PG Pub 2011/0310921 A1) (03/10/20 IDS) in view of Nishiguchi et al. (US PG Pub 2011/0249694 A1) (03/10/20 IDS).
Regarding claim 25, Chann discloses a wavelength beam combining laser system (FIG. 3B, [0016]) comprising: 
a laser apparatus comprises a beam emitter (302, FIG. 3B, [0057]) configured to emit a plurality of discrete beams (302 comprises laser arrays including diode bars BAR1-BAR3, each diode bar emits a plurality of discrete beams as shown with input profile 312, FIG. 3B) and having first and second opposed surfaces (302 comprises top and bottom surfaces, FIG. 3B); 
focusing optics (308, FIG. 3B, [0057]) for focusing the plurality of beams toward a dispersive element (314, FIG. 3B, [0057]); 
a dispersive element (314, FIG. 3B, [0057]) for receiving and dispersing the received focused beams; 
a partially reflective output coupler (316, FIG. 3B, [0057]) positioned to receive the dispersed beams, transmit a first portion of the dispersed beams therethrough as a multi-wavelength output beam (318 corresponds to a multi-wavelength output beam since BAR1-BAR3 may comprise emitters for emitting different wavelengths, “multiple wavelength bands (example 976 nm, 915 nm, and 808 nm), with each band composing of multiple bars, can we combined in a single cavity”, FIG. 3B, [0056]), and reflect a second portion of the dispersed beams back toward the dispersive element (316 has a 
Chann does not disclose the laser apparatus further comprises: 
a first electrode mount disposed proximate the first surface of the beam emitter; 
a thermal bonding layer disposed at an interface between the first electrode mount and the first surface of the beam emitter, the thermal bonding layer (i) improving thermal conduction between the first electrode mount and the beam emitter, (ii) comprising a thermal bonding material, and (iii) being in direct mechanical contact with the beam emitter and the first electrode mount; and 
disposed along the interface between the first electrode mount and the first surface of the beam emitter, a sealing material for preventing or retarding movement of the thermal bonding material out of the thermal bonding layer, 
wherein the sealing material and the thermal bonding material comprise different materials.
Nishiguchi discloses a laser apparatus (FIG. 4) comprising: 
a beam emitter (1, FIG. 4, [0033]) having first and second opposed surfaces; 
a first electrode mount (12, FIG. 4, [0035]) disposed proximate the first surface of the beam emitter; 
a thermal bonding layer (comprising 11/16/17, FIG. 4, [0035], [0045], and [0046]) disposed at an interface between the first electrode mount and the first surface of the beam emitter (the thermal bonding layer 11/16/17 is disposed at an interface between the first electrode mount 12 and a bottom surface of the beam emitter 1, FIG. 4), the thermal bonding layer (i) improving thermal conduction between the first electrode 
disposed along the interface between the first electrode mount and the first surface of the beam emitter, a sealing material (15, FIG. 4, [0043]) for preventing or retarding movement of the thermal bonding material out of the thermal bonding layer (“when the solder 11 reaches the metal pad 15 and becomes the second alloy layer 17, the fusion of the solder 11 is stopped,” [0046]), 
wherein the sealing material and the thermal bonding material comprise different materials (15 may contain Sn as disclosed in [0048] while 11 is made of solder materials disclosed in [0035] and 16/17 are made of alloy as disclosed in [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser apparatus of Chann with further comprising the first electrode mount, the thermal bonding layer, the sealing material as taught by Nishiguchi in order to secure higher dissipation characteristics and improve the yield ([0010] of Nishiguchi).
Regarding claim 26, Chann discloses the dispersive element comprises a diffraction grating (314 is a reflection diffraction grating, [0056]).
Regarding claim 27, Chann discloses the beam emitter comprises a diode bar (302 comprises diode bars, [0058]).
Regarding claim 29, Chann, as modified, discloses a melting point of the sealing material is higher than a melting point of the thermal bonding material (Sn has a higher melting point than the solder materials as disclosed in [0035] of Nishiguchi and the alloy as disclosed in [0046] of Nishiguchi).
Regarding claim 30, the combination has disclosed the laser apparatus outlined in the rejection to claim 25 above except the thermal bonding material comprises indium. The Examiner notes that indium is a well-known solder material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the thermal bonding material of Nishiguchi with indium in order to obtain desired thermal conductivity and bonding strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 32, the combination has disclosed the laser apparatus outlined in the rejection to claim 25 above except the sealing material comprises at least one of copper, aluminum, nickel, or chromium. Nishiguchi further discloses high melting point materials may comprise nickel ([0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing material of Nishiguchi with a high melting point material such as nickel in order to further enhance retarding movement of the thermal bonding layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 33, Chann, as modified, discloses the sealing material is electrically conductive (15 comprises gold which is electrically conductive, [0046] of Nishiguchi).
Regarding claim 42, Chann, as modified, discloses the thermal bonding layer consists of the thermal bonding material (one of solder materials as disclosed in [0035] of Nishiguchi).
Regarding claim 46, Chann discloses a method of wavelength beam combining (FIG. 3B, [0016]), the method comprising: 
providing a laser apparatus comprising (a) a beam emitter (302, FIG. 3B, [0057]) configured to emit a plurality of discrete beams (302 comprises laser arrays including diode bars BAR1-BAR3, each diode bar emits a plurality of discrete beams as shown with input profile 312, FIG. 3B) and having first and second opposed surfaces (302 comprises top and bottom surfaces, FIG. 3B); 
emitting the plurality of beams (via 302, FIG. 3B, [0057]) from the beam emitter; 
wavelength-dispersing (via 314, FIG. 3B, [0057]) the plurality of beams to form a combined beam; 
transmitting (via 308, FIG. 3B, [0057]) a first portion of the combined beam as a multi-wavelength output beam (318 corresponds to a multi-wavelength output beam since BAR1-BAR3 may comprise emitters for emitting different wavelengths, “multiple wavelength bands (example 976 nm, 915 nm, and 808 nm), with each band composing of multiple bars, can we combined in a single cavity”, FIG. 3B, [0056]); 

Chann does not disclose the laser apparatus further comprising (b) a first electrode mount disposed proximate the first surface of the beam emitter, and (c) a thermal bonding layer disposed at an interface between the first electrode mount and the first surface of the beam emitter, the thermal bonding layer (i) improving thermal conduction between the first electrode mount and the beam emitter, (ii) comprising a thermal bonding material, and (iii) being in direct mechanical contact with the beam emitter and the first electrode mount; and 
during emission of the plurality of beams, reducing or preventing movement of the thermal bonding material from the interface between the first electrode mount and the first surface of the beam emitter.
Nishiguchi discloses providing a laser apparatus (FIG. 4) comprising: (a) a beam emitter (1, FIG. 4, [0033]) having first and second opposed surfaces (b) a first electrode mount (12, FIG. 4, [0035]) disposed proximate the first surface of the beam emitter, and (c) a thermal bonding layer (comprising 11/16/17, FIG. 4, [0035], [0045], and [0046]) disposed at an interface between the first electrode mount and the first surface of the beam emitter (the thermal bonding layer 11/16/17 is at an interface between the first electrode mount 12 and a bottom surface of the beam emitter 1, FIG. 4), the thermal bonding layer (i) improving thermal conduction between the first electrode mount and the beam emitter (solder materials as disclosed in [0035] are excellent thermal conductors), (ii) comprising a thermal bonding material (one of solder materials as 
during emission of the plurality of beams, reducing or preventing movement of the thermal bonding material from the interface between the first electrode mount and the first surface of the beam emitter (“when the solder 11 reaches the metal pad 15 and becomes the second alloy layer 17, the fusion of the solder 11 is stopped,” [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser apparatus of Chann with further comprising the first electrode mount, the thermal bonding layer, the sealing material as taught by Nishiguchi in order to secure higher dissipation characteristics and improve the yield ([0010] of Nishiguchi).

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chann et al. and Nishiguchi et al. as applied to claim 25 above, and further in view of Govorkov et al. (US Patent 9,001,856 B1).
Regarding claim 43, the combination has disclosed the laser system outlined in the rejection to claim 25 above except an electrically conductive housing disposed below and electrically insulated from the first electrode mount. Govorkov discloses a diode-laser bar package (10, FIG, col. 2 lines 7-9) comprising a diode-laser bar (40, FIG, col. 3 lines 13-16) mounted on a first electrode mount (24, FIG, col. 2 lines 41-43) via a solder (42, FIG, col. 3 lines 13-14), wherein the diode-laser bar package further comprising an electrically conductive housing (12, FIG, wherein 12 is made of Cu, col. 2 
Regarding claim 44, the combination, as modified, discloses the housing defines therein one or more channels (18, FIG, col. 2 lines 9-16 of Govorkov) for flow of cooling liquid therethrough.
Regarding claim 45, the combination, as modified, discloses an electrically insulating layer (20, FIG, col. 2 lines 29-30 of Govorkov) disposed between the housing and the first electrode mount.
Allowable Subject Matter
Claim 28, 31, and 34-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828